FILED
                                                                              Jul 19 2019, 8:44 am

                                                                                      CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court




      APPELLANT PRO SE                                            ATTORNEYS FOR APPELLEE
      Kevin Martin                                                Curtis T. Hill, Jr.
      Carlisle, Indiana                                           Attorney General of Indiana

                                                                  Abigail R. Recker
                                                                  Deputy Attorney General
                                                                  Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Kevin Martin,                                               July 19, 2019
      Appellant-Plaintiff,                                        Court of Appeals Case No.
                                                                  18A-CT-2595
              v.                                                  Appeal from the Sullivan Circuit
                                                                  Court
      Hon. Hugh Hunt, et al.,                                     The Honorable Christopher A.
      Appellee-Defendants                                         Newton, Special Judge
                                                                  Trial Court Cause No.
                                                                  77C01-1804-CT-166



      May, Judge.




[1]   Kevin Martin appeals the trial court’s order dismissing his complaint against

      the Honorable Hugh Hunt, individually and in his personal capacity; Sullivan


      Court of Appeals of Indiana | Opinion 18A-CT-2595 | July 19, 2019                                   Page 1 of 6
      Circuit Court Clerk Peggy Goodman; and Indiana Department of Correction

      (“DOC”) employees Brenda Hinton and Charles Dugan (collectively,

      “Defendants”). We affirm.



                             Facts and Procedural History
[2]   On April 11, 2018, Martin filed a complaint against Defendants alleging various

      violations of his due process rights stemming from an incident involving DOC

      librarian Hinton and a disagreement regarding a copying request Martin made.

      Martin requested he be released from prison as a result of his pain and suffering

      in the matter. In July 2018, Defendants filed a motion to dismiss. On August

      27, 2018, Martin filed leave to file an amended complaint, which the trial court

      treated as an amended complaint.


[3]   On August 29, 2018, Defendants filed a motion to dismiss the amended

      complaint, arguing Judge Hunt had judicial immunity; the court lacked

      jurisdiction to release Martin from prison as requested; the same case was

      pending before the Indiana Court of Appeals; and the action was contrary to

      public policy. On October 4, 2018, the trial court granted Defendants’ motion

      to dismiss finding it lacked jurisdiction to release Martin from prison; Judge

      Hunt was judicially immune from the actions alleged in Martin’s complaint; the

      same case was pending before the Indiana Supreme Court on a petition to

      transfer from the Indiana Court of Appeals; and “[b]ecause the plaintiff is

      engaging in serial litigation, suing those involved in orders in previous cases



      Court of Appeals of Indiana | Opinion 18A-CT-2595 | July 19, 2019         Page 2 of 6
      with which he does not agree, this action is contrary to public policy and must,

      for that reason, be dismissed.” (Appellees’ App. Vol. II at 37.)



                                  Discussion and Decision
[4]   As an initial matter, we note Martin appeared before the trial court and in this

      appeal pro se. It is well settled that pro se litigants are held to the same

      standards as licensed attorneys, and thus they are required to follow procedural

      rules. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied.

      Fatal to Martin’s appeal is his non-compliance with several sections of Indiana

      Appellate Rule 46, which has also been the reason for dismissal or waiver of

      issues in several other appeals Martin has filed. See Martin v. Howe, et. al., 18A-

      CT-680, 2018 WL 5956300 (Ind. Ct. App. November 14, 2018) (dismissal of

      appeal based, in part, on Martin’s failure to make a cogent argument), trans.

      denied; Martin v. Brown, et. al., 18A-CT-2940, 2019 WL 1217796 (Ind. Ct. App.

      March 15, 2019) (affirmed dismissal of complaint based on violations of

      Indiana Rules of Appellate Procedure), trans. denied; Martin v. Gilbert, et. al.,

      18A-CT-2095, 20149 WL 2363327 (Ind. Ct. App. June 5, 2019) (affirmed

      dismissal of complaint based on violations of Indiana Rules of Appellate

      Procedure), trans. pending.


[5]   Specifically, Martin’s appellate brief did not include a Statement of the Case or

      a Statement of the Facts, both of which are required pursuant to Indiana

      Appellate Rule 46(A)(5) and Indiana Appellate Rule 46(A)(6) respectively. In



      Court of Appeals of Indiana | Opinion 18A-CT-2595 | July 19, 2019              Page 3 of 6
      addition, his brief includes several violations of Indiana Appellate Rules

      46(A)(8)(a)-(b), which require, in relevant part:


              (8) Argument. This section shall contain the appellant's
              contentions why the trial court or Administrative Agency
              committed reversible error.


                       (a) The argument must contain the contentions of the
                       appellant on the issues presented, supported by cogent
                       reasoning. Each contention must be supported by citations
                       to the authorities, statutes, and the Appendix or parts of
                       the Record on Appeal relied on, in accordance with Rule
                       22.


                       (b) The argument must include for each issue a concise
                       statement of the applicable standard of review; this
                       statement may appear in the discussion of each issue or
                       under a separate heading placed before the discussion of
                       the issues. In addition, the argument must include a brief
                       statement of the procedural and substantive facts necessary
                       for consideration of the issues presented on appeal,
                       including a statement of how the issues relevant to the
                       appeal were raised and resolved by any Administrative
                       Agency or trial court.


[6]   Failure to present a cogent argument results in waiver of the issue on appeal.

      Hollowell v. State, 707 N.E.2d 1014, 1025 (Ind. Ct. App. 1999). Martin has not

      provided a cogent argument, citation to relevant legal precedent, citation to

      pages in the record, or sufficient statement of facts and procedural history for us

      to consider his appeal. His brief is hand written and barely legible in some

      areas. His arguments often do not focus on the trial court’s order and instead


      Court of Appeals of Indiana | Opinion 18A-CT-2595 | July 19, 2019             Page 4 of 6
      allege misconduct by the Defendants that is unrelated and not in the record

      before us. Finally, he harkens to other cases long ago decided by this court and

      the trial court, with no real explanation as to the relevance thereof.


[7]   While failure to comply with the Indiana Rules of Appellate Procedure does

      not necessarily result in waiver of a claim, 1 waiver is appropriate when, as here,

      the violation of those rules substantially impedes our review of the issues

      alleged. In re Moeder, 27 N.E.3d 1089, 1097 n.4 (Ind. Ct. App. 2015), trans.

      denied. Accordingly, we affirm the trial court’s dismissal of his complaint. 2




      1
        We note the judiciary’s commitment to open access of courts to all litigants, as is evidenced in a recent
      amendment to Indiana Code of Judicial Conduct Rule 2.2 (May 16, 2019), which states, in relevant part, “A
      judge shall uphold and apply the law and shall perform all duties of judicial office fairly and impartially. A
      judge may make reasonable efforts, consistent with the law and court rules, to facilitate the ability of all
      litigants, including self-represented litigants, to be heard.” The Comments to the Rule give a more specific
      explanation of possible reasonable efforts:
                 [5] A judge’s responsibility to promote access to justice, especially in cases involving self-
                 represented litigants, may warrant the exercise of discretion by using techniques that
                 enhance the process of reaching a fair determination in the case. Although the
                 appropriate scope of such discretion and how it is exercised will vary with the
                 circumstances of each case, a judge’s exercise of such discretion will not generally raise a
                 reasonable question about the judge’s impartiality. Reasonable steps that a judge may
                 take, but in no way is required to take, include:
                          (a) Construe pleadings to facilitate consideration of issues raised.
      Unfortunately, as indicated supra, the deficiencies in Martin’s brief are so numerous and egregious that we are
      unable to ascertain his argument.
      2
          We bring to the attention of the parties and the lower court Indiana Code section 34-10-1-3, which states:

                 If an offender has filed at least three (3) civil actions in which a state court has dismissed
                 the action or a claim under IC 34-58-1-2, the offender may not file a new complaint or
                 petition as an indigent person under this chapter, unless a court determines the offender is
                 in immediate danger of serious bodily injury.
      Indiana Code section 34-58-1-2 states, in relevant part:
                 (a) A court shall review a complaint or petition filed by an offender and shall determine if
                 the claim may proceed. A claim may not proceed if the court determines that the claim:

      Court of Appeals of Indiana | Opinion 18A-CT-2595 | July 19, 2019                                           Page 5 of 6
                                                    Conclusion
[8]   Based on Martin’s multiple violations of the Indiana Rules of Appellate

      Procedure, we are unable to ascertain his argument in this matter, and thus any

      issues he has attempted to present are waived. We affirm the decision of the

      trial court.


[9]   Affirmed.


      Mathias, J., and Brown, J., concur.




                         (1) is frivolous;
                         (2) is not a claim upon which relief may be granted; or
                         (3) seeks monetary relief from a defendant who is immune from liability for such
                         relief.
               (b) A claim is frivolous under subsection (a)(1) if the claim:
                         (1) is made primarily to harass a person; or
                         (2) lacks an arguable basis either in:
                                   (A) law; or
                                   (B) fact.
      Here, Martin has filed several cases which the trial court dismissed based on the factors set forth in Indiana
      Code section 34-58-1-2. See. e.g., Gilbert, slip op. at 1, n.1 (trial court dismissed Martin’s action as frivolous);
      Martin v. Sanford, et. al., 71C01-1711-CT-000523 (December 18, 2017) (trial court dismissed Martin’s action
      for failure to state a claim upon which relief could be granted); and Martin v. Kawecki, et. al, 71C01-1711-
      CT-000508 (May 17, 2018) (Martin’s complaint dismissed for failure to state a claim upon which relief
      could be granted).

      Court of Appeals of Indiana | Opinion 18A-CT-2595 | July 19, 2019                                         Page 6 of 6